Exhibit 10.41
AMENDED AND RESTATED
EMPLOYMENT AGREEMENT
          This AMENDED AND RESTATED EMPLOYMENT AGREEMENT is made and entered
into as of this 1st day of October, 2008, by and among Allied World Assurance
Company Holdings, Ltd, a Bermuda corporation (“Holdings”), Allied World
Assurance Company, Ltd, a Bermuda corporation (“AWAC” and together with
Holdings, the “Company”), and [     ] (“Employee”).
WITNESSETH:
          WHEREAS, the Company and Employee previously entered into an
employment agreement as of [     ], 2006 (the “Former Employment Agreement”)
embodying the terms of Employee’s employment; and
          WHEREAS, the Company and Employee desire to enter into a new agreement
embodying the amended and restated terms of Employee’s employment as set forth
herein (this “Agreement”) and agree that this Agreement shall supersede the
Former Employment Agreement and that the Former Employment Agreement shall be of
no further force or effect;
          NOW, THEREFORE, in consideration of the promises and mutual covenants
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are mutually acknowledged, the Company and Employee hereby
agree as follows:
          Section 1. Definitions.
          (a) “Accrued Obligations” shall mean (i) all accrued but unpaid Base
Salary through the date of termination of Employee’s employment; (ii) any unpaid
or unreimbursed expenses incurred in accordance with Company policy, including
amounts due under Section 7 hereof, to the extent incurred prior to termination
of employment; (iii) any benefits provided under the Company’s employee benefit
plans upon a termination of employment, in accordance with the terms therein,
including rights to equity in the Company pursuant to any plan or grant and the
right to receive tax reimbursement payments accrued but unpaid for periods prior
to the date of termination; and (iv) rights to indemnification by virtue of
Employee’s position as an officer or director of the Company or its subsidiaries
and the benefits under any directors’ and officers’ liability insurance policy
maintained by the Company, in accordance with its terms thereof.
          (b) “Agreement” shall have the meaning set forth in the recitals
hereto.
          (c) “Annual Bonus” shall have the meaning set forth in Section 4(b)
below.
          (d) “AWAC” shall have the meaning set forth in the preamble hereto.
          (e) “Base Salary” shall mean the salary provided for in Section 4(a)
or any increased salary granted to Employee pursuant to Section 4(a) below.
          (f) “Board” shall mean the Board of Directors of Holdings.

 



--------------------------------------------------------------------------------



 



          (g) “Cause” shall mean (i) Employee’s willful failure (except where
due to physical or mental incapacity), willful neglect or willful refusal to
substantially perform his duties; (ii) any willful or intentional act of
Employee with regard to the Company or its subsidiaries that has the effect of
injuring the reputation or business of the Company or its subsidiaries in a
material manner; (iii) Employee’s conviction of, or plea of guilty or nolo
contendere to, the commission of a criminal act that would constitute a felony
in the United States; (iv) the commission by Employee of an act of fraud,
embezzlement or material dishonesty against the Company or its subsidiaries
(other than a good faith expense account dispute); or (v) Employee’s breach of
any material provision of this Agreement.
          (h) “Change in Control” shall mean and be deemed to occur if (i) any
“person” (as such term is defined in Section 3(a)(9) and as used in Sections
13(d) and 14(d) of the Exchange Act), excluding the Company or any or its
subsidiaries, a trustee or any fiduciary holding securities under an employee
benefit plan of the Company or any of its subsidiaries, an initial public
offering of Holdings’ securities pursuant to an effective registration statement
filed with the Securities and Exchange Commission, an underwriter temporarily
holding Holdings’ securities pursuant to an offering of such securities or a
corporation owned, directly or indirectly, by shareholders of Holdings in
substantially the same proportion as their ownership of Holdings, is or becomes
the “beneficial owner” as defined in Rule 13d-3 under the Exchange Act, directly
or indirectly, of securities of Holdings representing 50% or more of the
combined voting power of Holdings’ then outstanding securities (“Voting
Securities”); (ii) during any period of not more than two years, individuals who
constitute the Board as of the beginning of the period and any new director
(other than a director designated by a person who has entered into an agreement
with Holdings to effect a transaction described in clause (i) or (iii) of this
sentence) whose election by the Board or nomination for election by Holdings’
shareholders was approved by a vote of at least two-thirds (2/3) of the
directors then still in office who either were directors at such time or whose
election or nomination for election was previously so approved, cease for any
reason to constitute a majority thereof; (iii) the shareholders of Holdings
approve a merger, consolidation, amalgamation or reorganization or a court of
competent jurisdiction approves a scheme of arrangement of Holdings, other than
a merger, consolidation, amalgamation, reorganization or scheme of arrangement
which would result in the Voting Securities of Holdings outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into Voting Securities of the surviving entity) at least 50% of
the combined voting power of the Voting Securities of Holdings or such surviving
entity outstanding immediately after such merger, consolidation, amalgamation,
reorganization or scheme of arrangement; or (iv) the shareholders of Holdings
approve a plan of complete liquidation of Holdings or any agreement for the sale
or disposition by Holdings of all or substantially all of its assets.
          (i) “Code” shall mean the United States Internal Revenue Code of 1986,
as amended.
          (j) “Commencement Date” shall mean [     ], 2006.
          (k) “Company” except as otherwise expressly set forth herein, shall
have the meaning set forth in the preamble hereto.

-2-



--------------------------------------------------------------------------------



 



          (l) “Competitive Activities” shall mean any business activities in
which the Company or any of its subsidiaries are engaged, or have committed
plans to engage, during the Term of Employment.
          (m) “Confidential Information” shall have the meaning set forth in
Section 9(a) below.
          (n) “Delay Period” shall have the meaning set forth in Section 16
below.
          (o) “Developments” shall have the meaning set forth in Section 9(e)
below.
          (p) “Disability” shall mean any physical or mental disability or
infirmity that has prevented the performance of Employee’s duties in all
material respects for a period of one hundred eighty (180) consecutive calendar
days.
          (q) “Employee” shall have the meaning set forth in the preamble
hereto.
          (r) “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended.
          (s) “Good Reason” shall mean, without Employee’s written consent,
(i) an adverse change in Employee’s employment title; (ii) a material diminution
in Employee’s employment duties, responsibilities or authority, or the
assignment to Employee of duties that are materially inconsistent with his
position; (iii) any reduction in Base Salary or target Annual Bonus opportunity;
(iv) a relocation of Employee’s principal place of employment to a location
other than Hamilton, Bermuda; or (v) any breach by the Company of any material
provision of this Agreement.
          (t) “Holdings” shall have the meaning set forth in the preamble
hereto.
          (u) “Interfering Activities” shall mean (i) encouraging, soliciting or
inducing, or in any manner attempting to encourage, solicit or induce, any
Person employed by, as agent of, or a service provider to, the Company or any
subsidiary thereof to terminate (or, in the case of an agent or service
provider, reduce) such Person’s employment, agency or service, as the case may
be, with the Company or such subsidiary; provided, that the foregoing shall not
be violated by general advertising not targeted at employees of the Company nor
by serving as a reference upon an employee’s request with regard to an entity
with which Employee is not affiliated; or (ii) encouraging, soliciting or
inducing, or in any manner attempting to encourage, solicit or induce any
customer, supplier (including insurance brokers), licensee or other business
relation of the Company or any subsidiary thereof to cease doing business with
or reduce the amount of business conducted with the Company or such subsidiary,
or in any way interfere with the relationship between any such customer,
supplier (including insurance brokers), licensee or business relation and the
Company or such subsidiary.
          (v) “Person” shall mean any individual, corporation, partnership,
limited liability company, joint venture, association, joint-stock company,
trust (charitable or non-charitable), unincorporated organization or other form
of business entity.

-3-



--------------------------------------------------------------------------------



 



          (w) “Non-Interference Period” shall mean the period commencing on the
Commencement Date and ending on the twenty-four (24) month anniversary of the
date of termination.
          (x) “Non-Compete Period” shall mean the period commencing on the
Commencement Date and:
          (i) in the case of Employee’s termination of employment hereunder by
the Company for Cause, ending on the date of such termination;
          (ii) in the case of Employee’s termination of employment hereunder by
the Company without Cause or by Employee for Good Reason, ending on the
twenty-four (24) month anniversary of the date of such termination; or
          (iii) in the case of Employee’s termination of employment hereunder by
the Employee without Good Reason or as a result of his Disability, ending on the
date of such termination; provided, however, that the Company may elect to
extend the Non-Compete Period up to an additional twelve (12) months following
the date of such termination by providing Employee written notice of such
election within five (5) business days following such termination specifying the
applicable period of extension, in which case, the Company shall be required to
continue, through the end of the Non-Compete Period, as so extended, (A) to pay
Employee his Base Salary, in accordance with the Company’s regular payroll
practices, and (B) to provide participation under the Company’s health and other
insurance plans, or if such continued participation in is not permissible,
provide Employee with coverage that is economically equivalent to Employee
through alternative arrangements, or the cash value of such coverage, in a
manner that places the Employee in a net economic position that is at least
equivalent to the position in which the Employee would have been had such
alternative arrangements not been used by the Company; provided, however, that
if the cash value is paid to Employee, it shall be paid to Employee no later
than the date that is one day prior to two and one-half months following the end
of the Company’s fiscal year in which such termination occurs.
          (y) “Release Expiration Date” shall have the meaning set forth in
Section 8(g) below.
          (z) “Severance Multiplier” shall mean an amount equal to two (2);
provided, however, if Employee’s termination occurs within the twelve (12) month
period following a Change in Control, the Severance Multiplier shall equal three
(3).
          (aa) “Severance Term” shall mean the period specified in
Section 8(d)(iii) below.
          (bb) “Term of Employment” shall mean the period specified in Section 2
below.

-4-



--------------------------------------------------------------------------------



 



          Section 2. Acceptance and Term of Employment.
          The Company agrees to employ Employee and Employee agrees to serve the
Company on the terms and conditions set forth herein. The Term of Employment
shall commence on the Commencement Date and shall continue until Employee is
terminated as provided in Section 8 hereof.
          Section 3. Position, Duties and Responsibilities; Place of
Performance.
          (a) During the Term of Employment, Employee shall be employed and
serve as the [     ] of both Holdings and AWAC (together with such other
position or positions consistent with Employee’s title as the Board shall
specify from time to time) and shall have such duties typically associated with
such title. Subject to the foregoing, Employee also agrees to serve as an
officer and/or director of the Company or any parent or subsidiary of the
Company, in each case without additional compensation.
          (b) Subject to the terms and conditions set forth in this Agreement,
Employee shall devote his full business time, attention and efforts to the
performance of his duties under this Agreement and shall not engage in any other
business or occupation during the Term of Employment, including, without
limitation, any activity that (x) conflicts with the interests of the Company or
its subsidiaries, (y) interferes with the proper and efficient performance of
his duties for the Company, or (z) interferes with the exercise of his judgment
in the Company’s best interests. Notwithstanding the foregoing, nothing herein
shall preclude Employee from (i) serving, with the prior written consent of the
Board, as a member of the board of directors or advisory boards (or their
equivalents in the case of a non-corporate entity) of non-competing businesses
and charitable organizations, (ii) engaging in charitable activities and
community affairs, and (iii) subject to the terms and conditions set forth in
Section 9 hereof, managing his personal investments and affairs; provided,
however, that the activities set out in clauses (i), (ii) and (iii) shall be
limited by Employee so as not to materially interfere, individually or in the
aggregate, with the performance of his duties and responsibilities hereunder.
          (c) Employee’s principal place of employment shall be at the Company’s
corporate headquarters in Hamilton, Bermuda, although Employee understands and
agrees that he may be required to travel from time to time for business reasons.
          Section 4. Compensation.
          During the Term of Employment, Employee shall be entitled to the
following compensation:
          (a) Base Salary. Employee shall be paid an annualized Base Salary,
payable in accordance with the regular payroll practices of the Company, of not
less than $[     ], subject to increase, if any, as may be approved in writing
by the Board, but not to decrease from the then current Base Salary.
          (b) Annual Bonus. Employee shall be eligible for an annual incentive
bonus award determined by the Board in respect of each fiscal year during the
Term of Employment

-5-



--------------------------------------------------------------------------------



 



(the “Annual Bonus”). The Annual Bonus shall be earned and payable in accordance
with the terms of Holdings’ annual bonus plan as in effect from time to time.
          (c) Change in Control Acceleration. Notwithstanding any contrary terms
of any Company equity plan or other agreement pursuant to which equity-based
awards have been granted to Employee, upon the occurrence of a Change in
Control, all such equity-based awards shall fully vest immediately prior to such
Change in Control.
          Section 5. Employee Benefits.
          (a) General. During the Term of Employment, Employee shall be entitled
to participate in health, insurance, retirement and other perquisites and
benefits generally provided to other senior executives of the Company that are
made available from time to time, including, without limitation, participation
in the Company’s home leave policy, relocation policy, tax return preparation
policy and repatriation policy, each as in effect from time to time. Employee
shall also be entitled to the same number of holidays, vacation and sick days as
are generally allowed to senior executives of the Company in accordance with the
Company policy in effect from time to time.
          (b) Additional Benefits. During the Term of Employment, in addition to
any perquisites and benefits provided generally to Employee pursuant to
subsection (a) above, Employee shall be entitled to the following benefits:
          (i) Reimbursement or payment of the cost of financial and tax
planning, such reimbursement not to exceed $10,000 per year;
          (ii) A housing and utility allowance for a residence in Bermuda equal
to $[     ] per month, subject to periodic review for increase; and
          (iii) Reimbursement of an annual subscription to a club in Bermuda not
to exceed $6,000 in membership fees per year.
          Section 6. “Key-Man” Insurance.
          At any time during the Term of Employment, the Company shall have the
right to insure the life of Employee for the sole benefit of the Company, in
such amounts, and with such terms, as it may determine. All premiums payable
thereon shall be the obligation of the Company. Employee shall have no interest
in any such policy, but agrees to reasonably cooperate with the Company in
taking out such insurance by submitting to physical examinations, supplying all
information reasonably required by the insurance company, and executing all
necessary documents, provided that no financial obligation or liability is
imposed on Employee by any such documents.
          Section 7. Reimbursement of Business Expenses.
          Employee is authorized to incur reasonable business expenses in
carrying out his duties and responsibilities under this Agreement and the
Company shall promptly reimburse him for all such reasonable business expenses
incurred in connection with carrying out the business

-6-



--------------------------------------------------------------------------------



 



of the Company, subject to documentation in accordance with the Company’s
policy, as in effect from time to time.
          Section 8. Termination of Employment.
          (a) General. The Term of Employment shall terminate upon the earliest
to occur of (i) Employee’s death, (ii) a termination by reason of a Disability,
(iii) a termination by the Company with or without Cause, and (iv) a termination
by Employee with or without Good Reason. Upon any termination of Employee’s
employment for any reason, except as may otherwise be requested by the Company
in writing and agreed upon in writing by Employee, Employee shall resign from
any and all directorships, committee memberships or any other positions Employee
holds with the Company or any of its subsidiaries.
          (b) Termination due to Death or Disability. Employee’s employment
shall terminate automatically upon his death. The Company may terminate
Employee’s employment immediately upon the occurrence of a Disability, such
termination to be effective upon Employee’s receipt of written notice of such
termination. In the event Employee’s employment is terminated due to his death
or Disability, Employee or his estate or his beneficiaries, as the case may be,
shall be entitled to:
          (i) The Accrued Obligations;
          (ii) Any unpaid Annual Bonus in respect to any completed fiscal year
which has ended prior to the date of such termination, such amount to be paid at
the same time it would otherwise be paid to Employee had no such termination
occurred, but in no event later than the date that is one day prior to two and
one-half months following the end of the Company’s fiscal year in which such
termination occurs;
          (iii) A pro rata Annual Bonus (determined using the target Annual
Bonus if such termination occurs during the fiscal year in which the
Commencement Date falls, and using the highest Annual Bonus paid or payable for
the two immediately prior fiscal years for terminations after the fiscal year in
which the Commencement Date falls) based on the number of days elapsed from the
commencement of such fiscal year through and including the date of such
termination, such amount to be paid within five (5) business days of such
termination; and
          (iv) Vesting, as of the date of such termination, in the number of
equity-based awards, if any, which would otherwise have vested during the one
(1) year period immediately following such termination (without regard to any
subsequent vesting events).
Except as set forth in this Section 8(b), following Employee’s termination by
reason of his death or Disability, Employee shall have no further rights to any
compensation or any other benefits under this Agreement.

-7-



--------------------------------------------------------------------------------



 



          (c) Termination by the Company for Cause.
          (i) A termination for Cause shall not take effect unless the
provisions of this subsection (i) are complied with. Employee shall be given not
less than fifteen (15) days prior written notice by the Board of the intention
to terminate his employment for Cause, such notice to state in detail the
particular act or acts or failure or failures to act that constitute the grounds
on which the proposed termination for Cause is based. Employee shall have
fifteen (15) days after the date that such written notice has been given to
Employee in which to cure such act or acts or failure or failures to act, to the
extent such cure is possible. If he fails to cure such act or acts or failure or
failures to act, the termination shall be effective on the date immediately
following the expiration of the fifteen (15) day notice period. If cure is not
possible, the termination shall be effective on the date of receipt of such
notice by Employee. During any cure period provided hereunder, the Board may, in
its sole and absolute discretion, prohibit Employee from entering the premises
of the Company (or any subsidiary thereof) or otherwise performing his duties
hereunder, and any such prohibition shall in no event constitute an event
pursuant to which Employee may terminate employment with Good Reason; provided,
however, that if cure is possible, and Employee can reasonably demonstrate to
the Board that he desires to enter the premises of the Company (or a subsidiary
thereof) or to otherwise perform his duties hereunder solely to attempt to cure
the act or acts or failure or failures to act that constitute the grounds on
which the proposed termination for Cause is based, Employee shall be permitted
to enter the premises of the Company (or a subsidiary thereof) or otherwise to
perform his duties hereunder solely for the purposes of curing such act or acts
or failure or failures to act.
          (ii) In the event the Company terminates Employee’s employment for
Cause, he shall be entitled only to the Accrued Obligations. Following such
termination of Employee’s employment for Cause, except as set forth in this
Section 8(c)(ii), Employee shall have no further rights to any compensation or
any other benefits under this Agreement.
          (d) Termination by the Company without Cause. The Company may
terminate Employee’s employment at any time without Cause, effective upon
Employee’s receipt of written notice of such termination. In the event
Employee’s employment is terminated by the Company without Cause (other than due
to death or Disability), Employee shall be entitled to:
          (i) The Accrued Obligations;
          (ii) Any unpaid Annual Bonus in respect to any completed fiscal year
which has ended prior to the date of such termination, such amount to be paid at
the same time it would otherwise be paid to Employee had no such termination
occurred, but in no event later than the date that is one day prior to two and
one-half months following the end of the Company’s fiscal year in which such
termination occurs;
          (iii) An amount equal to the Severance Multiplier multiplied by the
sum of his then current Base Salary and Annual Bonus (determined using the
target Annual Bonus if such termination occurs during the fiscal year in which
the

-8-



--------------------------------------------------------------------------------



 



Commencement Date falls, and using the highest Annual Bonus paid or payable for
the two immediately prior fiscal years for terminations after the fiscal year in
which the Commencement Date falls), payable in substantially equal monthly
installments over the period commencing on the date of termination and ending on
the date that is one day prior to two and one-half months following the end of
the Company’s fiscal year in which such termination occurs (the “Severance
Term”);
          (iv) Continuation of participation under the Company’s health and
other insurance plans for a period of years equal to the Severance Multiplier,
or if such continued participation in is not permissible, provide Employee with
coverage that is economically equivalent to Employee through alternative
arrangements, or the cash value of such coverage, in a manner that places the
Employee in a net economic position that is at least equivalent to the position
in which the Employee would have been had such alternative arrangements not been
used by the Company; provided, however, that if the cash value is paid to
Employee, it shall be paid to Employee no later than the date that is one day
prior to two and one-half months following the end of the Company’s fiscal year
in which such termination occurs; and
          (v) Vesting, as of the date of such termination, in the number of
equity-based awards, if any, which would otherwise have vested during the two
(2) year period immediately following such termination (without regard to any
subsequent vesting events).
Notwithstanding the foregoing, the payments and benefits described in
subsections (ii) through (iv) above shall immediately cease, and the Company
shall have no further obligations to Employee with respect thereto, in the event
that Employee breaches any provision of Section 9 hereof.
          Following such termination of Employee’s employment by the Company
without Cause, except as set forth in this Section 8(d), Employee shall have no
further rights to any compensation or any other benefits under this Agreement.
          (e) Termination by Employee with Good Reason. Employee may terminate
his employment with Good Reason by providing the Company fifteen (15) days prior
written notice setting forth in reasonable specificity the event that
constitutes Good Reason, which written notice, to be effective, must be provided
to the Company within ninety (90) days of the occurrence of such event. During
such fifteen (15) day notice period, the Company shall have a cure right (if
curable), and if not cured within such period, Employee’s termination will be
effective upon the date immediately following the expiration of the fifteen
(15) day notice period, and Employee shall be entitled to the same payments and
benefits as provided in Section 8(d) above for a termination without Cause, it
being agreed that Employee’s right to any such payments and benefits shall be
subject to the same terms and conditions as described in Section 8(d) above.
Following such termination of Employee’s employment by Employee with Good
Reason, except as set forth in this Section 8(e), Employee shall have no further
rights to any compensation or any other benefits under this Agreement.

-9-



--------------------------------------------------------------------------------



 



          (f) Termination by Employee without Good Reason. Employee may
terminate his employment without Good Reason by providing the Company thirty
(30) days prior written notice of such termination. In the event of a
termination of employment by Employee under this Section 8(f), Employee shall be
entitled only to the Accrued Obligations. In the event of termination of
Employee’s employment under this Section 8(f), the Company may, in its sole and
absolute discretion, by written notice accelerate such date of termination and
still have it treated as a termination without Good Reason. Following such
termination of Employee’s employment by Employee without Good Reason, except as
set forth in this Section 8(f), and, if applicable, such additional compensation
and benefits described in Section 1(x)(iii), Employee shall have no further
rights to any compensation or any other benefits under this Agreement.
          (g) Release. Notwithstanding any provision herein to the contrary, the
Company may require that, prior to payment of any amount or provision of any
benefit pursuant to subsections (d) or (e) of this Section 8, Employee shall
have executed a general release in favor of the Company and its subsidiaries and
related parties in the form as is reasonably required by the Company, and any
waiting periods contained in such release shall have expired. Such release, if
required by the Company, shall be delivered to Employee within twenty
(20) business days following the termination of Employee’s employment hereunder,
and failure to deliver such release within such twenty (20) business day period
shall be deemed to constitute a waiver of such requirement. Assuming delivery of
the release by the Company, if Employee fails to execute such release on or
prior to the Release Expiration Date, Employee shall not be entitled to any
payments or benefits pursuant to (d) or (e) of this Section 8 (other than the
Accrued Obligations). Notwithstanding anything contained in this subsection
(g) to the contrary, in any case where the date of termination and the last day
of the applicable waiting period fall in two separate taxable years, any
payments required to be made to Employee that are treated as deferred
compensation for purposes of Section 409A of the Code shall be made in the later
taxable year at times provided by this Section 8. For purposes of this
Agreement, “Release Expiration Date” means the date which is twenty-one
(21) days following the date upon which the Company delivers to Employee the
release contemplated herein, or in the event that such termination of employment
is “in connection with an exit incentive or other employment termination
program” (as such phrase is defined in the Age Discrimination in Employment Act
of 1967), the date that is forty-five (45) days following such delivery date.
          Section 9. Restrictive Covenants.
          Employee acknowledges and agrees that (A) the agreements and covenants
contained in this Section 9 are (i) reasonable and valid in geographical and
temporal scope and in all other respects, and (ii) essential to protect the
value of the Company’s business and assets; and (B) by his employment with the
Company, Employee will obtain knowledge, contacts, know-how, training and
experience and there is a substantial probability that such knowledge, contacts,
know-how, training and experience could be used to the substantial advantage of
a competitor of the Company and to the Company’s substantial detriment. For
purposes of this Section 9, references to the Company shall be deemed to include
its subsidiaries.
          (a) Confidential Information. At any time during and after the end of
the Term of Employment, without the prior written consent of the Board, except
to the extent

-10-



--------------------------------------------------------------------------------



 



required by an order of a court having jurisdiction or under subpoena from an
appropriate government agency, in which event, Employee shall, to the extent
legally permitted, consult with the Board prior to responding to any such order
or subpoena, and except as he in good faith believes necessary or desirable in
the performance of his duties hereunder, Employee shall not disclose to or use
for the benefit of any third party any confidential or proprietary trade
secrets, customer lists, drawings, designs, information regarding product
development (including types of insurance products), marketing plans, sales
plans, management organization information, operating policies (including
underwriting policies and risk assessment policies) or manuals, business plans,
financial records, packaging design or other financial, commercial, business or
technical information (i) relating to the Company, or (ii) that the Company may
receive belonging to suppliers, customers or others who do business with the
Company (including insurance brokers) as a result of his position with the
Company (collectively, “Confidential Information”). Employee’s obligation under
this Section 9(a) shall not apply to any information that is publicly available
or hereafter becomes publicly available, in each case without the breach by
Employee of this Section 9(a).
          (b) Non-Competition. Employee covenants and agrees that during the
Non-Compete Period, with respect to Bermuda (including any province thereof),
any State of the United States of America or any other jurisdiction in which the
Company engages (or has committed plans to engage) in business during the Term
of Employment, or, following termination of Employee’s employment, was engaged
in business (or had committed plans to engage) at the time of such termination
of employment, Employee shall not, directly or indirectly, individually or
jointly, own any interest in, operate, join, control or participate as a
partner, director, principal, officer, or agent of, enter into the employment
of, act as a consultant to, or perform any services for any Person (other than
the Company), that engages in any Competitive Activities. Notwithstanding
anything herein to the contrary, this Section 9(b) shall not prevent Employee
from acquiring as an investment securities representing not more than three
percent (3%) of the outstanding voting securities of any publicly-held
corporation or from being a passive investor in any mutual fund, hedge fund,
private equity fund or similar pooled account so long as Employee’s interest
therein is less than three percent (3%) and he has no role in selecting or
managing investments thereof.
          (c) Non-Interference. During the Non-Interference Period, Employee
shall not, directly or indirectly, for his own account or for the account of any
other Person, engage in Interfering Activities.
          (d) Return of Documents. In the event of the termination of Employee’s
employment for any reason, Employee shall deliver to the Company all of (i) the
property of the Company, and (ii) the documents and data of any nature and in
whatever medium of the Company, and he shall not take with him any such
property, documents or data or any reproduction thereof, or any documents
containing or pertaining to any Confidential Information.
          (e) Works for Hire. Employee agrees that the Company shall own all
right, title and interest throughout the world in and to any and all inventions,
original works of authorship, developments, concepts, know-how, improvements or
trade secrets, whether or not patentable or registerable under copyright or
similar laws, which Employee may solely or jointly conceive or develop or reduce
to practice, or cause to be conceived or developed or reduced to

-11-



--------------------------------------------------------------------------------



 



practice during the Term of Employment, whether or not during regular working
hours, provided they either (i) relate at the time of conception or development
to the actual or demonstrably proposed business or research and development
activities of the Company; (ii) result from or relate to any work performed for
the Company; or (iii) are developed through the use of Confidential Information
and/or Company resources or in consultation with Company personnel (collectively
referred to as “Developments”). Employee hereby assigns all right, title and
interest in and to any and all of these Developments to the Company. Employee
agrees to assist the Company, at the Company’s expense (but for no other
consideration of any kind), to further evidence, record and perfect such
assignments, and to perfect, obtain, maintain, enforce and defend any rights
specified to be so owned or assigned. Employee hereby irrevocably designates and
appoints the Company and its agents as attorneys-in-fact to act for and on
Employee’s behalf to execute and file any document and to do all other lawfully
permitted acts to further the purposes of the foregoing with the same legal
force and effect as if executed by Employee. In addition, and not in
contravention of any of the foregoing, Employee acknowledges that all original
works of authorship which are made by him (solely or jointly with others) within
the scope of employment and which are protectable by copyright are “works made
for hire,” as that term is defined in the United States Copyright Act (17 USC
Sec. 101) or any similar Bermuda law or regulation. To the extent allowed by
law, this includes all rights of paternity, integrity, disclosure and withdrawal
and any other rights that may be known as or referred to as “moral rights.” To
the extent Employee retains any such moral rights under applicable law, Employee
hereby waives such moral rights and consents to any action consistent with the
terms of this Agreement with respect to such moral rights, in each case, to the
full extent of such applicable law. Employee will confirm any such waivers and
consents from time to time as requested by the Company.
          (f) Blue Pencil. If any court of competent jurisdiction shall at any
time deem the duration or the geographic scope of any of the provisions of this
Section 9 unenforceable, the other provisions of this Section 9 shall
nevertheless stand and the duration and/or geographic scope set forth herein
shall be deemed to be the longest period and/or greatest size permissible by law
under the circumstances, and the parties hereto agree that such court shall
reduce the time period and/or geographic scope to a permissible duration or
size.
          Section 10. Breach of Restrictive Covenants.
          Without limiting the remedies available to the Company, Employee
acknowledges that a breach of any of the covenants contained in Section 9 hereof
may result in material irreparable injury to the Company or its subsidiaries for
which there is no adequate remedy at law, that it will not be possible to
measure damages for such injuries precisely and that, in the event of such a
breach or threat thereof, the Company shall be entitled to obtain a temporary
restraining order and/or a preliminary or permanent injunction, without the
posting of a bond or the necessity of proving irreparable harm or injury as a
result of such breach or threatened breach of Section 9 hereof, restraining
Employee from engaging in activities prohibited by Section 9 hereof or such
other relief as may be required specifically to enforce any of the covenants in
Section 9 hereof. Notwithstanding any other provision to the contrary, the
Non-Compete Period, in the case of the covenants contained in Section 9(b), and
the Non-Interference Period, in the case of the covenants contained in
Section 9(c), shall be tolled during any period of violation of any of such
covenants and during any other period required for litigation during which the

-12-



--------------------------------------------------------------------------------



 



Company seeks to enforce such covenants against Employee or another Person with
whom Employee is affiliated if it is ultimately determined that Employee was in
breach of such covenants.
          Section 11. Representations and Warranties of Employee.
          Employee represents and warrants to the Company that:
          (a) Employee’s employment will not conflict with or result in his
breach of any agreement to which he is a party or otherwise may be bound;
          (b) Employee has not violated, and in connection with his employment
with the Company will not violate, any non-solicitation, non-competition or
other similar covenant or agreement of a prior employer by which he is or may be
bound; and
          (c) In connection with Employee’s employment with the Company, he will
not use any confidential or proprietary information that he may have obtained in
connection with employment with any prior employer.
          Section 12. Indemnification.
          Subject to the terms and conditions of the Memorandum of Association
and Bye-Laws of the Company (in each case, as in effect from time to time), the
Company agrees to indemnify and hold Employee harmless to the fullest extent
permitted by the laws of Bermuda, as in effect at the time of the subject act or
omission. In connection therewith, Employee shall be entitled to the protection
of any insurance policies which the Company elects to maintain generally for the
benefit of the Company’s directors and officers, against all costs, charges and
expenses whatsoever incurred or sustained by Employee in connection with any
action, suit or proceeding to which he may be made a party by reason of his
being or having been a director, officer or employee of the Company. This
provision shall survive any termination of Employee’s employment hereunder.
          Section 13. Taxes.
          The Company may withhold from any payments made under this Agreement
all applicable taxes, including, but not limited to, income, employment and
social insurance taxes, as shall be required by law.
          Section 14. No Mitigation or Set Off.
          Employee shall not be required to mitigate the amount of any payment
provided for pursuant to this Agreement by seeking other employment or otherwise
and the amount of any payment provided for pursuant to this Agreement shall not
be reduced by any compensation earned as a result of Employee’s other employment
or otherwise.

-13-



--------------------------------------------------------------------------------



 



          Section 15. Successors and Assigns; No Third-Party Beneficiaries.
          (a) The Company. This Agreement shall inure to the benefit of and be
enforceable by, and may be assigned by the Company to, any purchaser of all or
substantially all of the Company’s business or assets or any successor to the
Company (whether direct or indirect, by purchase, merger, consolidation or
otherwise). The Company will require, in a writing delivered to Employee, any
such purchaser, successor or assignee to expressly assume and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such purchase, succession or assignment had
taken place. The Company may make no other assignment of this Agreement or its
obligations hereunder.
          (b) Employee. Employee’s rights and obligations under this Agreement
shall not be transferable by Employee by assignment or otherwise, without the
prior written consent of the Company; provided, however, that if Employee shall
die, all amounts then payable to Employee hereunder shall be paid in accordance
with the terms of this Agreement to Employee’s devisee, legatee or other
designee or, if there be no such designee, to Employee’s estate.
          (c) No Third-Party Beneficiaries. Except as otherwise set forth in
Section 8(b) or Section 15(b) hereof, nothing expressed or referred to in this
Agreement will be construed to give any Person other than the Company and
Employee any legal or equitable right, remedy or claim under or with respect to
this Agreement or any provision of this Agreement.
          Section 16. Delay in Payment.
          Notwithstanding any provision in this Agreement to the contrary, but
taking into account Treas. Reg. 1.409A-1(b)(9)(iii), any payment of nonqualified
deferred compensation otherwise required to be made hereunder to Employee at any
date as a result of the termination of Employee’s employment shall be delayed
for such period of time as may be necessary to meet the requirements of
Section 409A(a)(2)(B)(i) of the Code (the “Delay Period”). On the earliest date
on which such payments can be made after the Delay Period, there shall be paid
to the Employee, in a single cash lump sum, an amount equal to the aggregate
amount of all payments delayed pursuant to the preceding sentence.
Notwithstanding the foregoing, to the extent that the first sentence applies to
the provision of any ongoing health and other insurance plan benefits, Employee
shall pay the full cost for such health and other insurance plan benefits during
the Delay Period and the Company shall pay Employee an amount equal to the
amount of such premiums paid by Employee during the Delay Period within ten
(10) days after the end of the Delay Period.
          Section 17. Waiver and Amendments.
          Any waiver, alteration, amendment or modification of any of the terms
of this Agreement shall be valid only if made in writing and signed by each of
the parties hereto; provided, however, that any such waiver, alteration,
amendment or modification is consented to on the Company’s behalf by the Board.
No waiver by either of the parties hereto of their rights hereunder shall be
deemed to constitute a waiver with respect to any subsequent occurrences or
transactions hereunder unless such waiver specifically states that it is to be
construed as a continuing waiver.

-14-



--------------------------------------------------------------------------------



 



          Section 18. Severability.
          If any covenants or such other provisions of this Agreement are found
to be invalid or unenforceable by a final determination of a court of competent
jurisdiction: (a) the remaining terms and provisions hereof shall be unimpaired,
and (b) the invalid or unenforceable term or provision hereof shall be deemed
replaced by a term or provision that is valid and enforceable and that comes
closest to expressing the intention of the invalid or unenforceable term or
provision hereof.
          Section 19. Governing Law.
          THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK (WITHOUT GIVING EFFECT TO THE CHOICE OF LAW
PRINCIPLES THEREOF) APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED ENTIRELY
WITHIN SUCH STATE.
          Section 20. Dispute Resolution.
          Any controversy arising out of or relating to this Agreement or the
breach hereof (other than claims for injunctive relief pursuant to Section 10
hereof) shall be settled by binding arbitration in accordance with the
Employment Dispute Resolution Rules of the American Arbitration Association
(before a single arbitrator) and judgment upon the award rendered may be entered
in any court having jurisdiction thereof. The costs of any such arbitration
proceedings shall be borne equally by the Company and Employee; provided,
however, that the arbitrator shall have the right to award to either party
reasonable attorneys’ fees and costs expended in the course of such arbitration
or enforcement of the awarded rendered thereunder. Any award made by such
arbitrator shall be final, binding and conclusive on the parties for all
purposes, and judgment upon the award rendered by the arbitrators may be entered
in any court having jurisdiction thereof.
          Section 21. Notices.
          (a) Every notice or other communication relating to this Agreement
shall be in writing, and shall be mailed to or delivered to the party for whom
it is intended at such address as may from time to time be designated by it in a
notice mailed or delivered to the other party as herein provided, provided that,
unless and until some other address be so designated, all notices or
communications by Employee to the Company shall be mailed or delivered to the
Company at its principal executive office, and all notices or communications by
the Company to Employee may be given to Employee personally or may be mailed to
Employee at Employee’s last known address, as reflected in the Company’s
records.
          (b) Any notice so addressed shall be deemed to be given: (i) if
delivered by hand, on the date of such delivery; (ii) if mailed by courier or by
overnight mail, on the first business day following the date of such mailing;
and (iii) if mailed by registered or certified mail, on the third business day
after the date of such mailing.

-15-



--------------------------------------------------------------------------------



 



          Section 22. Section Headings.
          The headings of the sections and subsections of this Agreement are
inserted for convenience only and shall not be deemed to constitute a part
thereof, affect the meaning or interpretation of this Agreement or of any term
or provision hereof.
          Section 23. Entire Agreement.
          This Agreement constitutes the entire understanding and agreement of
the parties hereto regarding the employment of Employee. This Agreement
supersedes all prior negotiations, discussions, correspondence, communications,
understandings and agreements between the parties relating to the subject matter
of this Agreement.
          Section 24. Survival of Operative Sections.
          Upon any termination of Employee’s employment, the provisions of
Section 8 through Section 26 of this Agreement (together with any related
definitions set forth in Section 1 hereof) shall survive to the extent necessary
to give effect to the provisions thereof.
          Section 25. Currency.
          All sums of money expressed in this Agreement are in the lawful money
of the United States of America.
          Section 26. Counterparts.
          This Agreement may be executed in two or more counterparts, each of
which shall be deemed to be an original but all of which together shall
constitute one and the same instrument. The execution of this Agreement may be
by actual or facsimile signature.
[Signatures to appear on the following page.]

-16-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the undersigned have executed this Agreement as of
the date first above written.

                  ALLIED WORLD ASSURANCE COMPANY HOLDINGS, LTD    
 
           
 
  By:        
 
           
 
  Name:        
 
  Title:        
 
                ALLIED WORLD ASSURANCE COMPANY, LTD    
 
           
 
  By:        
 
           
 
  Name:        
 
  Title:        
 
                EMPLOYEE    
 
           
 
  By:        
 
           

-17-